Citation Nr: 0837901	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1959 to January 
1961 and from August 1967 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this case in May 2007 to afford the 
veteran a VA examination to obtain an opinion concerning the 
existence, if any, of the veteran's rheumatoid arthritis to 
his military service.  That examination was conducted in July 
2008 and there is no allegation that the examination was 
inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998). 

After issuance of a supplemental statement of the case (SSOC) 
on August 9, 2008, which informed the veteran that he had 60 
days within with to submit additional evidence, the veteran 
submitted three additional lay statements that were received 
on October 9, 2008, more than 60 days after the SSOC was 
issued.  He did not waive initial consideration of that 
evidence by the RO.  Nevertheless, in light of the favorable 
outcome of this decision, referral of this new evidence to 
the RO for initial consideration is not required.  


FINDINGS OF FACT

The combination of symptoms and clinical findings reasonably 
establishes that the veteran's current rheumatoid arthritis 
is of service origin.  


CONCLUSION OF LAW

Rheumatoid arthritis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Generally, the VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As service connection is being granted for rheumatoid 
arthritis further discussion of VCAA compliance is not 
required. 

II. Factual Background

The veteran's service treatment records (STRs) are negative 
for a diagnosis of rheumatoid arthritis.  Laboratory studies 
were conducted during service.  In October 1959, during his 
first period of service, it was noted that he had a past 
history of possible rheumatic fever and that currently his 
sedimentation rate was 20.  In June 1968, during his second 
period of service, he was afforded a cardiology work-up for 
possible complications of the rheumatic fever which he had 
had at age two.  The pertinent impression was rheumatic 
fever, by history. 

Following separation from active service, a March 1971 VA 
general medical examination in March 1971 noted a past 
history of rheumatic fever at an early age,  with apparently 
no residual disability.  The veteran complained of aching 
feet at that examination.  

In a May 1973 letter, R. L. S., M.D., stated that the veteran 
had a rheumatic profile.  Although knee X-rays were negative, 
he had a "positive CRP" and a "weak positive RA."  
Subsequently, Dr. Sedotal's office reported in 2004 that 
there were no more records pertaining to the veteran because 
records were not kept beyond ten years. 

On VA examination in March 1976, the veteran reported that he 
received a diagnosis of rheumatoid arthritis.  

Records from Dr. Brelsford reflect that in June 2004 it was 
reported that the veteran had been diagnosed with rheumatoid 
arthritis in the late 1960s.  The physician discussed 
rheumatoid arthritis with the veteran and the working 
diagnosis was historic rheumatoid arthritis - Stage I or II - 
with a history of Hepatitis C - currently on Interferon.  In 
July 2004, a right knee MRI yielded findings which might 
reflect age-related degenerative or additional changes 
related to an underlying inflammatory arthritis or an old 
injury.  In August 2004, the working diagnosis was structural 
osteoarthritis of the knee with a history of rheumatoid 
arthritis and Hepatitis C.  In September 2004 the veteran had 
no evidence of rheumatoid arthritis that could be detected on 
examination and the working diagnosis was poly-arthritis 
which appeared to be a structural-type problem.  However, it 
was also noted that if any rheumatoid change was seen by "C- 
reactive protein and sedimentation rate" the veteran would be 
treated accordingly. 

Records of Dr. O'Donnell show that in January 2004 and 
January 2005 consideration was given to having the veteran 
evaluated by a rheumatologist.  

Records of Dr. Morgan reflect an August 2005 assessment of 
rheumatoid arthritis.

The veteran was afforded a VA examination in July 2008 at 
which time the examiner reviewed the veteran's claim file.  
After noting the veteran's clinical history and a physical 
examination, it was stated that the veteran had:

rheumatoid arthritis as his rheumatoid factor was 
also positive in 2004, by his physician [sic] lab 
work-up and the nature of rheumatoid arthritis is 
chronic and progressive and the time of onset 
cannot be delineated clearly, although it is 
likely that it had its onset during the service 
time and this cannot be verified in documentation.  
As far as the etiology is concerned, etiologically 
it is not related to either of his periods of 
active service as rheumatoid arthritis is a 
systemic collagenous disease with immunological 
basis and also the lab work such as sedimentation 
rate, C-reaction protein and rheumatoid factor 
positivity, these are the adjacent and correlative 
findings to establish a diagnosis of rheumatoid 
arthritis, none by itself is conclusive.  The 
rheumatoid factor was weakly positive in 1973 and 
noted as positive through his private MD workup.  
The veteran was discharged in 1968.  Hence, taking 
into consideration his lab findings, specifically 
the rheumatoid factor weakly positive in 1973 and 
his progression of the symptoms and his MD's 
recommendation of starting him on methotrexate for 
the treatment of rheumatoid arthritis, it is as 
likely as not that his current rheumatoid 
arthritis is a progression of the musculoskeletal 
condition, which has started during his service 
time.  

A subsequent VA clinical record and addendum only 17 days 
after the VA examination, by the physician that conducted 
that examination, states for the purpose of clarification 
that the veteran's abnormal sedimentation rate in service, in 
conjunction with progressive joint pains which had resulted 
in "specific tt" with methotrexate "would point to as 
likely as not relationship of rheumatoid arthritis with 
service [sic]."  

III. General Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131. 

A showing of inservice chronic disease requires evidence of 
(1) a sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  However, not every 
manifestation of abnormality of joint pain, in service will 
permit service connection for, respectively, arthritis first 
shown as a clear-cut clinical entity at some later date.  
38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).  

The Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 
(2007).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365. 

IV. Analysis

In essence, the veteran alleges that he had rheumatic fever 
as a child which caused or aggravated rheumatoid arthritis 
during service.  However, the veteran is a lay person and as 
such he is not competent to render medical opinions.  In this 
vein, prior to the revision of the criteria for the rating of 
service-connected diseases of the cardiovascular system which 
became effective January 12, 1998, and which deleted the 
then-existing 38 C.F.R. § 4.101, that section stated that 
"[r]heumatic fever is an acute infectious disease, affecting 
the structures about the joint (though without permanent bone 
damage)."  In other words, the previously effective 38 
C.F.R. § 4.101 indicated that rheumatic fever could cause 
acute and transitory joint swelling but not rheumatoid 
arthritis, as was once suspected.  

On the other hand, the opinion of the July 2008 VA examiner 
was favorable, and the subsequent addendum later that month 
re-confirms the original opinion.  The Board also must 
consider that there is no negative medical opinion from any 
competent medical source.  In other words, all of the 
competent medical evidence in this case is favorable.  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis and of medical causation, and as the only such 
evidence is favorable, as is the preponderance of the 
evidence as a whole, service connection for rheumatoid 
arthritis is warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for rheumatoid arthritis is granted.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


